       Case
        Case1:20-cr-00539-JPC
             1:20-cr-00539-JPC Document
                                Document11-1
                                         12 Filed
                                             Filed10/27/20
                                                   10/27/20 Page
                                                             Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA                     :

      - v. -                                 :      Protective Order

ADAM ROGAS,                                  :      20 Cr. 539 (JPC)

                     Defendant.              :

- - - - - - - - - - - - - - - - - - x

            On the motion of the United States of America, by Audrey

Strauss,   Acting    United   States    Attorney,       through   her    counsel,

Richard Cooper and Jared Lenow, Assistant United States Attorneys

(“the Government”), pursuant to Federal Rule of Criminal Procedure

16(d), for good cause shown,

            IT IS HEREBY ORDERED:

            1.    With the exception of otherwise publicly available

documents and information, all materials, including documents and

the   information    contained    therein,       that   are   provided    by   the

Government to the defendant in this action pursuant to Rule 16 of

the Federal Rules of Criminal Procedure; Title 18, United States

Code, Section 3500; Brady v. Maryland; or Giglio v. United States,

are considered “Confidential Information.”

            2.    Confidential Information disclosed to the defendant

or to his counsel in this case during the course of proceedings in

this action:
      Case
       Case1:20-cr-00539-JPC
            1:20-cr-00539-JPC Document
                               Document11-1
                                        12 Filed
                                            Filed10/27/20
                                                  10/27/20 Page
                                                            Page22ofof44



                  (a)   Shall be used by the defendant and his counsel

only for purposes of defending this criminal action;

                  (b)   Shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(c)

below; and

                  (c)   May   be   disclosed     by    the   defendant     or   his

counsel in this action only to the following persons (hereinafter

“Designated Persons”):

                        (i)     investigative,        secretarial,    clerical,

paralegal and student personnel employed full-time or part-time by

the defendant’s counsel;

                        (ii) independent               expert        witnesses,

investigators, expert advisors, consultants and vendors retained

— pursuant to a written retainer agreement — in connection with

this action;

                        (iii)      prospective        witnesses,     and    their

counsel, to the extent deemed necessary by defense counsel, for

the purposes of the criminal proceedings in this case; and

                        (iv) such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the Court

upon defendant’s motion.

             3.   Confidential Information disclosed to the defendant

or his counsel during the course of proceedings in this action,

including any and all copies made of said material, shall, at the


                                       2
       Case
        Case1:20-cr-00539-JPC
             1:20-cr-00539-JPC Document
                                Document11-1
                                         12 Filed
                                             Filed10/27/20
                                                   10/27/20 Page
                                                             Page33ofof44



conclusion of this matter, either be returned to the Government or

shredded and destroyed.           This matter will be concluded upon

expiration of either the conclusion of any litigation related the

above-captioned       case,   including     direct   appeal      and   collateral

attack, or dismissal of the charges against the defendant.

             4.      The defendant or his counsel shall provide a copy

of   this    Order    to   Designated   Persons      to   whom   they    disclose

Confidential      Information    pursuant    to   paragraphs      2(c)(i)-(iv).

Designated Persons shall be subject to the terms of this Order

and, if they are given possession of any Confidential Information,

shall sign an acknowledgment, to be retained by the defendant’s

counsel, indicating that they have received and reviewed the terms

of this Order and understand that they are bound by it before being

provided with any materials produced pursuant to terms of this

Order.      In addition, if Confidential Information is provided to

any Designated Persons, those Designated Persons shall return or

destroy such materials as set forth in paragraph 3.

             5.      The provisions of this Order shall not be construed

as preventing the disclosure of any information in any motion,

hearing or trial held in this action or to any district or

magistrate judge of this Court for purposes of this action.

Furthermore, the Government may at any time during the pendency of

this proceeding designate documents or materials constituting

Confidential Information as “Highly Confidential,” when, in the


                                        3
      Case
       Case1:20-cr-00539-JPC
            1:20-cr-00539-JPC Document
                               Document11-1
                                        12 Filed
                                            Filed10/27/20
                                                  10/27/20 Page
                                                            Page44ofof44



good faith determination of the Government, disclosure of such

documents or materials is prohibited by statute or regulation or

otherwise is not in the public interest.            The defendant and his

counsel   will    not    attach    any    materials     designated     Highly

Confidential pursuant to this Order to any public filings with the

Court or publicly disclose any such materials, or their contents

in any other manner, without prior notice to the Government.               If

the defense and the Government cannot agree on the manner in which

the documents or their contents may be publicly disclosed, the

parties shall seek resolution of such disagreements by the Court.

           6.    If any dispute should arise between the parties to

this action as to whether any documents, materials or other

information is Confidential Information or Highly Confidential

subject to the provisions of this Order, such documents, materials

and information shall be considered Confidential Information or,

if so designated pursuant to paragraph 5, Highly Confidential,

pending further Order of this Court.

Dated:     New York, New York
           October 27, 2020


                                   THE HONORABLE JOHN P. CRONAN
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK




                                      4
